                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION



SAMUEL COHEN,                             Case No. CV 18-08981-JAK (DFM)

          Petitioner,                     Order Accepting Report and
                                          Recommendation of United States
              v.                          Magistrate Judge

FELICIA PONCE,

          Respondent.




      Under 28 U.S.C. § 636, the Court has reviewed the First Amended
Petition, the other records on file herein, and the Report and Recommendation
of the United States Magistrate Judge. Petitioner filed objections. The Court
engaged in a de novo review of those portions of the Report and
Recommendation. The Court accepts the report, findings, and
recommendations of the Magistrate Judge.
      IT IS THEREFORE ORDERED that Judgment be entered dismissing
this action for lack of jurisdiction.


 Date: December 9, 2019                    ___                 __________
                                           JOHN A. KRONSTADT
                                           United States District Judge
